Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  April 8, 2015                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein,
                                                                                                                        Justices
  151106




  MACK TIGGART,

                  Plaintiff-Appellant,

  v                                                                   SC: 151106
                                                                      COA: 324264
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of March 17, 2015, the Clerk of the Court is
  hereby directed to close this file.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             April 8, 2015
                                                                                 Clerk